Exhibit 10.3
Execution Copy
FIRST AMENDMENT TO GROUND LEASE
     THIS FIRST AMENDMENT TO GROUND LEASE (this “Amendment”) is made as of this
10th day of June, 2010 (the “Effective Date”) and is by and between
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY, a Massachusetts body politic and
corporate established under Chapter 23G of the Massachusetts General Laws,
successor-in-interest to the Government Land Bank under Chapter 289 of the Acts
of 1998, having an address at 160 Federal Street, Boston, Massachusetts 02110
(the “Landlord”) and EVERGREEN SOLAR, INC., a Delaware corporation, having its
principal office at 138 Bartlett Street, Marlborough, Massachusetts 01752 (the
“Tenant”). Capitalized terms used herein without specific definition shall have
the meanings given to such terms in the Ground Lease (as hereinafter defined).
RECITALS:
     WHEREAS, the Landlord and the Tenant are parties to that certain Ground
Lease dated as of November 20, 2007 (the “Ground Lease”), in which the Landlord
leased the land known as Lot 2, Barnum Road, Devens Regional Enterprise Zone
(“Devens”), Town of Harvard, Worcester County, Massachusetts, containing
approximately twenty-three and eleven tenths (23.11) acres of land (the
“Premises”), as more particularly described in the Lease and shown on that
certain plan entitled “Level I Subdivision Lot 2 Barnum Road” prepared by Chas
H. Sells, Inc. and dated November 9, 2007, and recorded at the Worcester County
(Worcester District) Registry of Deeds (the “Registry”) in Plan Book 863, Plan
#103 (the “Level I Plan”), to Tenant for a period of thirty (30) years for the
construction and operation of a facility for the design, manufacture and
assembly of products for renewable energy technologies and all related
functions, including research and development, warehousing and administration,
as well as associated parking, driveways, storage areas, loading bays and site
utilities (the “Facility”); and
     WHEREAS, the Landlord owns land located adjacent southerly to the Premises,
which land is a portion of Parcel 5, Harvard, Worcester County, Massachusetts
(the “Landlord Premises”); and
     WHEREAS, the Landlord Premises are more particularly described in a deed
dated May 9, 1996, recorded with the Registry at Book 17907, Page 1 and shown on
a plan entitled “Plan of Land Conveyed to the Government Land Bank by the
Secretary of the Army, Ayer, Harvard, Shirley, MA,” dated May 9, 1996 recorded
in the Registry at Plan Book 703, Plan #112 (the “Army Deed”); and
     WHEREAS, in the Ground Lease, the Landlord reserved certain easement rights
in, over, through, under and across the Premises as shown on the Level I Plan,
which easement rights are reserved for purposes of installing, maintaining,
replacing or upgrading underground utilities and reconnecting driveways in
connection therewith (defined in the Lease as the “Reserved Easements”); and
     WHEREAS, the parties hereto established an open space easement in, over,
through, under and across the Premises, as shown on the Level I plan and as more
particularly described in this Amendment (the “Open Space Easement”); and
     WHEREAS, the Level I Plan shows the location of several such Reserved
Easements and the Open Space Easement, and the Landlord and Tenant now desire to
confirm the location, scope and nature of such Reserved Easements and the Open
Space Easement as shown on the Level I Plan; and
     WHEREAS, the parties hereto have previously entered into an Easement
Agreement dated as of March 24, 2008 (the “2008 Easement Agreement”) relating to
certain easements granted by Landlord to Tenant on, in and across the Landlord
Premises for purposes of permitting Tenant to use a temporary parking lot,
temporarily stockpile excess excavated material, construct an alternate access
road,

 



--------------------------------------------------------------------------------



 



landscape, construct landscaping features and permanently maintain the
landscaping on the Landlord Premises, which 2008 Easement Agreement was recorded
with the Registry in Book 42879, Page 220; and
     WHEREAS, the parties hereto have also agreed to amend certain provisions in
the Ground Lease as more particularly described herein.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Temporary Access Easement. The Army, the EPA, and the Commonwealth of
Massachusetts, and their respective agents, employees, and contractors, are
required to have access to and over the Premises as may be necessary to gain
access for personnel, vehicles and equipment to the area lying easterly of the
Premises shown on the Level I Plan as Lease Parcel A6A (the “Lease Parcel A6A”).
Accordingly, Landlord hereby reserves to itself and all persons claiming by,
through or under the Landlord, including the Massachusetts Department of
Environmental Protection, the Environmental Protection Agency and the Department
of the Army and their agents and employees, a temporary and non-exclusive right
and easement in, through, over, under and across the area shown on the Level I
Plan as the “Temporary Access Easement”, containing 24,760 square feet according
to the Level I Plan, for purposes of vehicular and pedestrian access to Lease
Parcel A6A (the “Temporary Access Easement Area”). The Landlord and all persons
claiming by, through and under the Landlord as aforesaid shall have the right in
common with others to use the Temporary Access Easement Area for all purposes
for which private commercial driveways are commonly used, including, without
limitation, for purposes of pedestrian and vehicular access over the Premises to
Lease Parcel A6A.
     Evergreen had requested as set forth in the 2008 Easement Agreement to
relocate the Temporary Access Easement. The parties acknowledge that the
provisions of Section 4 of the 2008 Easement Agreement are no longer applicable
as there is no longer a need for said relocation.
     2. Utility Easement. The Landlord hereby reserves to itself and all persons
claiming by, through or under the Landlord, a perpetual and non-exclusive right
and easement, in, through, over, under and across the area on the Premises in
the north corner thereof shown on the Level I Plan as containing 12,465 square
feet and designated on the Level I Plan as “Utility Easement” (the “Utility
Easement Area”), with pedestrian and vehicular access thereto: (i) for the
purpose of installing, using, maintaining, repairing, replacing, upgrading and
removing any aboveground or underground utility lines, existing or to be
installed in the future, within the Utility Easement AREA, and (ii) for the
purpose of installing, maintaining, repairing, replacing, upgrading, removing
and using adjacent utility lines, mains and related equipment, including the
necessary conduits, located in the Barnum Road Right of Way (collectively,
“Utility Equipment”). Such Utility Equipment shall remain the property of the
Landlord. The easement rights over the Utility Easement Area described in this
Section 2 shall be referred to herein as the “Utility Easement.”
     3. Drainage Easements. The Landlord hereby reserves to itself and all
persons claiming by, through or under the Landlord, including the Massachusetts
Department of Environmental Protection, the Environmental Protection Agency and
the Department of the Army and their agents and employees, a perpetual and
non-exclusive right and easement, in, through, over, under and across (a) the
area on the

2



--------------------------------------------------------------------------------



 



Premises along the northerly boundary thereof, shown on the Level I Plan as
containing 8,238 square feet and designated on the Level I Plan as “Drainage
Easement” (the “North Drainage Easement Area”), and (b) the area on the Premises
running parallel to the southerly boundary thereof, shown on the Level I Plan as
containing 26,118 square feet and designated on the Level I Plan as “Utility
Easement” (the “South Drainage Easement Area”; the North Drainage Easement Area
and the South Drainage Easement Area are together referred to herein as the
“Drainage Easement Areas”), with pedestrian and vehicular access to the Drainage
Easement Areas: (i) for the purpose of installing, using, maintaining,
repairing, replacing, upgrading and removing any underground stormwater pipes
within the Drainage Easement Areas (collectively, the “Drainage Equipment”), and
(ii) for the purpose of stormwater drainage through the Premises for the benefit
of the Landlord and other landowners within Devens. The easement rights over the
Drainage Easement Areas described in this Section 3 shall be referred to herein
as the “Drainage Easements.”
     4. Open Space Easement. The Landlord hereby reserves to itself and all
persons claiming by, through and under the Landlord, and the Tenant takes the
Premises subject to, an Open Space Easement along the easterly boundary of the
Premises, shown on the Level I Plan as containing 28,000 square feet and
designated on the Level I Plan as “Open Space Easement” (the “Open Space
Easement Area”). The Landlord reserves the right to locate, construct, maintain,
repair and replace trails, bicycle paths, roads, fitness trails and other
similar improvements to promote the use of the Open Space Easement Area for
transportation and recreational purposes by the general public. The Tenant shall
have no obligation to improve, maintain, repair or replace any items placed
within the Open Space Easement by the Landlord or its successors or assigns. The
Tenant may make only non-structural improvements within the Open Space Easement
Area such as landscaping or grading (with prior approval of the Landlord),
provided that such improvements do not, in the reasonable opinion of the
Landlord, materially impair the use of the Open Space Easement Area by the
Landlord and all persons claiming by, through and under the Landlord and others.
     5. Definition of “Easements” and “Easement Areas”. The Utility Easement,
the Drainage Easements and the Open Space Easement are collectively referred to
herein as the “Easements” and the Utility Easement Area, the Drainage Easement
Areas and the Open Space Easement Area are collectively referred to herein as
the “Easement Areas”.
     6. Reservation of Rights. Nothing in this Amendment shall be construed to
limit, alter or terminate the Landlord’s rights to Reserved Easements as defined
and described in Section 9 of Schedule 1.1 of the Ground Lease.
     7. Conduct of Work. The Landlord shall perform its work (or cause such work
to be performed) in the Easement Areas in a prudent and safe manner. The
Landlord further agrees to perform such work (or cause such work to be
performed) in a good and workmanlike manner at its sole cost and expense and not
to cause or suffer any lien for non-payment of services or materials to be
asserted or placed on the Premises. The Landlord shall bear all cost and expense
related to the installation, maintenance, repair, and/or upgrade of the Utility
Equipment and the Drainage Equipment. Notwithstanding the foregoing sentence,
Tenant shall be responsible for all costs and expenses related to its connection
to the Utility Equipment, Drainage Equipment and/or any other underground
utility and drainage services.
     8. No Structures. Tenant and the Landlord agree that the rights contained
herein are designed to afford continuous and unobstructed use of the Easement
Areas. Tenant and the Landlord agree that no structure will be erected on the
Easement Areas. Notwithstanding anything to the contrary set forth in this
Section 8, pavement, landscaping (except trees) and utilities may be placed,
replaced, installed, moved, expanded and maintained (it being agreed by the
parties hereto that all of such utilities

3



--------------------------------------------------------------------------------



 



shall be below grade) within such Easement Areas, it being further agreed that
the exercise of any rights hereunder and the performance of any necessary work
in connection therewith shall be done in a manner so as not to materially
interfere with the reserved easement rights of the Landlord as set forth herein
and so as not to interfere materially with the conduct of business of Tenant.
     9. Excavation Restoration Obligations. Tenant and the Landlord agree that
if in connection with the Landlord’s exercise of its rights set forth in this
Amendment, any excavations are made in the Easement Areas, the Landlord shall be
obligated to forthwith substantially restore the Easement Areas to their prior
improved condition.
     10. Indemnification. To the fullest extent permitted by law, the Landlord
shall protect, defend, indemnify, and save harmless Tenant, its agents,
contractors, employees, customers, servants, licensees, invitees, mortgagees,
assignees, tenants, or occupants (the “Tenant Indemnitees”) from and against all
liabilities, obligations, damages, penalties, claims, causes of action, costs,
charges and expenses, including, without limitation, all reasonable attorney’s
fees and expenses, which may be imposed upon or incurred by or asserted against
the Tenant Indemnitees as a result of or arising out of any negligent act or
willful misconduct on the part of the Landlord or any of its agents,
contractors, or employees with respect to the Easements. To the fullest extent
permitted by law, Tenant shall protect, defend, indemnify, and save harmless the
Landlord, its agents, contractors, employees, servants, invitees, mortgagees,
assignees, licensees, customers, tenants or occupants (the “Landlord
Indemnitees”) from and against all liabilities, obligations, damages, penalties,
claims, causes of action, costs, charges and expenses, including, without
limitation, all reasonable attorney’s fees and expenses of employees, which may
be imposed upon or incurred by or asserted against the Landlord Indemnitees as a
result of or arising out of any negligent act or willful misconduct by Tenant,
or anyone claiming by or through Tenant, including its agents, contractors, or
employees with respect to the Easements.
     11. Maintenance Obligations. Landlord shall be responsible for the
maintenance and upkeep, and all costs and expenses related thereto, of the
Easement Areas.
     12. Trail Relocation to Army Road. The Landlord and the Tenant acknowledge
and agree that the trail system relocation required by the Unified Permit has
been completed.
     13. Amendment to Permitted Encumbrance Schedule. Schedule 1.1 of the Ground
Lease contains a list of Permitted Encumbrances (as defined in the Ground Lease)
which is hereby amended by substituting therefor the Amended Schedule 1.1
attached hereto.
     14. Acknowledgement of Compliance with Condition No. 22 of the Unified
Permit. The Landlord hereby acknowledges that, as between the Landlord and the
Tenant, the execution and delivery of this Amendment and the 2008 Easement
Agreement together satisfy the requirements of Condition No. 22 of the Evergreen
Solar Unified Permit dated August 14, 2007, on file with the Devens Enterprise
Commission (the “Unified Permit”).
     15. Evergreen Solar Phase II Unified Permit. Evergreen Solar received a
Phase II Unified Permit dated April 3, 2008 (the “Phase II Unified Permit”). The
definition of “Unified Permit” as contained in Section 2.1 of the Ground Lease
is hereby amended to include reference to the Phase II Unified Permit in
addition to the Unified Permit dated August 14, 2007, for all purposes under the
Ground Lease.

4



--------------------------------------------------------------------------------



 



     16. Amendment to Section 8.6, Section 9.2 and Section 9.4(c) of the Ground
Lease.
          (i) Section 8.6 of the Ground Lease entitled Monitoring Wells and
Access Thereto refers to two monitoring wells located on the Premises; this
reference is hereby corrected to reflect that the monitoring wells located on
the Premises are 57M-96-09X and G3M-92-02X. There is an additional monitoring
well designated as G3M-93-09X on the Level I Plan which is not located on the
Premises but is included by reference in the Reserved Easements in Section 8.6
as access is required over the Premises to the monitoring well G3M-93-09X, all
of which shall be subject to the provisions of Section 8.6 of the Ground Lease.
          (ii) Section 9.2 of the Ground Lease entitled Notice of Mortgagee is
hereby modified to correct the reference to Section 9.1(a) — (e) to
Section 9.1(a) — (d) as there is no Section 9.1(e).
          (iii) Section 9.4(c) of the Ground Lease entitled Leasehold
Mortgagee’s Right to Prevent Termination/Exercise Purchase Option is hereby
modified by deleting Section 9.4(c) and replacing it with the following:

      Section 9.4(c) Leasehold Mortgagee’s Right to Prevent Termination/Exercise
Purchase Option. Upon the occurrence of any Event of Default, and subject to the
Leasehold Mortgagee’s obligation to perform the obligations provided below
arising from time to time as they become due during the Forbearance Period (as
hereafter defined), the Landlord shall take no action to effect a termination of
this Lease without first giving to the Leasehold Mortgagee written notice
thereof and a reasonable time thereafter, such reasonable time to be determined
by the Landlord in its reasonable discretion, and in any event such reasonable
time not to exceed six (6) months (such reasonable time being referred to in
this Lease as the “Forbearance Period”), within which either (i) to obtain
possession of the Premises (including possession by a receiver) or (ii) to
institute, prosecute and complete foreclosure proceedings or otherwise acquire
and assume the Tenant’s interest under this Lease with diligence. During the
Forebearance Period and as a condition thereof, a Leasehold Mortgagee shall be
required to comply with the obligations of the Tenant to maintain the Premises
in compliance with Laws and to make and keep the Premises safe and buildable,
and with respect to the Leasehold Mortgagee’s obligation to make and keep the
Premises safe and buildable, the Leasehold Mortgagee shall be required to take
all reasonable measures to make the Premises safe within sixty (60) days of
receipt of notice from the Landlord that an Event of Default has occurred.      
  If the Leasehold Mortgagee elects not to take such measures to make the
Premises safe within sixty (60) days of receipt of notice from the Landlord
after an Event of Default by notifying the Landlord within said sixty (60) day
period, then the Forebearance Period shall end and the Landlord shall have the
right to exercise its rights under the Lease without regard to any Forebearance
Period.

     17. Filing of First Amended and Restated Memorandum of Lease. Both the
Landlord and the Tenant consent to the filing of a First Amended and Restated
Memorandum of Lease with respect to this Lease with the Registry of Deeds,
substantially in the form of Exhibit A (the “Amended Memorandum of Lease”).
     18. Notices. All notices required or permitted to be given hereunder shall
be in writing and delivered by hand, by recognized national overnight courier
service, or mailed postage prepaid, by registered or certified mail to the
address set forth below, or in the case of either party to such other address as
shall be designated by written notice given to the other party:

5



--------------------------------------------------------------------------------



 



         
 
  If to Landlord:   MassDevelopment
 
      33 Andrews Parkway
 
      Devens, Massachusetts 01434
 
      Attn: Victor Normand
 
       
 
  With a copy to:   MassDevelopment
 
      160 Federal Street, 7th Floor
 
      Boston, Massachusetts 02110
 
      Attn: General Counsel
 
       
 
  If to Tenant:   Evergreen Solar, Inc.
 
      138 Bartlett Street
 
      Marlborough, Massachusetts 01752
 
      Attn: Carl Stegerwald
 
       
 
  With a copy to:   Evergreen Solar, Inc.
 
      138 Bartlett Street
 
      Marlborough, Massachusetts 01752
 
      Attn: General Counsel

     Any such notice shall be deemed given when so delivered by hand or one
(1) day after when sent by overnight courier service or two (2) days after when
mailed by the U.S. Postal Service. Notices given by either party may be given by
the attorney for such party without the signature of such party.
     19. Construction. This Amendment shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, and for the
breach of which any party shall have all legal remedies allowed or provided
under such laws. Any determination of invalidity or unenforceability of any
provision of this Amendment shall not affect the validity or enforceability of
the remaining provisions of this Amendment.
     20. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and may not be changed or
modified except as agreed in a writing signed by each of the parties.
     21. Headings. The headings contained in this Amendment are used for
convenience only and do not impart any meaning by themselves.
     22. Successors and Assigns. Except as otherwise set forth herein, this
Amendment and the rights contained herein, including any and all changes or
modifications that may be made, shall be binding upon and inure to the benefit
of, the parties and their respective heirs, successors and assigns and nothing
contained herein shall be deemed or construed as a waiver or modification of any
other or greater right contained in the Ground Lease.
     23. Further Action. Each party hereby agrees that it shall execute and
deliver any and all assurances of law and other instruments, and take any and
all action, which any other party hereto deems necessary or desirable to carry
out any term or provision of this Amendment or to continue this Amendment in
full force and effect for the term hereof.
     24. Nature of Agreement. Nothing contained in this Amendment shall be
construed to make the parties hereto partners or joint venturers, or to render
any party hereto liable for the debts or obligations of any other party hereto.

6



--------------------------------------------------------------------------------



 



     25. Authority to Enter into Agreement. The parties represent and warrant to
each other that they have been duly authorized to enter into the transactions
contemplated herein, and that the individual(s) signing this Amendment are duly
authorized to bind their respective organizations.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY — SIGNATURES APPEAR ON FOLLOWING
PAGE.]

7



--------------------------------------------------------------------------------



 



Executed under seal as of the date first set forth above.

            LANDLORD:

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY
      By:   /s/ Robert L. Culver         Name:           Its: Duly Authorized   
    TENANT:

EVERGREEN SOLAR, INC.
      By:   /s/ Carl Stegerwald         Name:   Carl Stegerwald        Its: Vice
President Duly Authorized     

          APPROVED AS TO FORM:


MASSACHUSETTS DEVELOPMENT
FINANCE AGENCY
      BY   /s/ Jennifer Izzo                      

 



--------------------------------------------------------------------------------



 



         

COMMONWEALTH OF MASSACHUSETTS
Suffolk, ss.
     On this 17th day of June, 2010, before me, the undersigned notary public,
personally appeared Robert Culver, proved to me through satisfactory evidence of
identification, which was my personal knowledge of the identity of the
principal, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily for its stated
purpose, as Chief Executive Officer of the Massachusetts Development Finance
Agency.

                  /s/ Patricia Bungkadanara       (official signature and seal
of notary)      My commission expires February 3, 2017     

COMMONWEALTH OF MASSACHUSETTS
Middlesex, ss.
     On this 18th day of June, 2010, before me, the undersigned notary public,
personally appeared                      and proved to me through satisfactory
evidence of identification, which was my personal knowledge of the identity of
the principal, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose, as Vice President of Evergreen Solar, Inc.

                  /s/ Christian M. Ehrbar       (official signature and seal of
notary)      My commission expires: July 2, 2010   

 



--------------------------------------------------------------------------------



 



AMENDED SCHEDULE 1.1
PERMITTED ENCUMBRANCES
     1. Terms and provisions of the Quitclaim Deed from the United States of
America acting by and through the Secretary of the Army to the Government Land
Bank, predecessor-in-interest to MassDevelopment dated May 9, 1996 and recorded
in the Worcester County Registry of Deeds (the “Registry”) in Book 17907, Page
1.
     2. Matters shown on plan entitled “Plan of Land Conveyed to the Government
Land Bank by the Secretary of the Army, Ayer, Harvard & Shirley, MA.” dated
May 9, 1996 and recorded with the Registry in Plan Book 703, Page 112.
     3. Terms and provisions of the Notice of Lease between the United States of
America acting by and through the Department of the Army to the Government Land
Bank dated May 9, 1996 and recorded with the Registry in Book 17922, Page 223.
     4. Terms and provisions of the Quitclaim Deed of Parcel A.6 from the United
States of America acting by and through the Department of the Army to
Massachusetts Development Finance Agency dated June 18, 2002 and recorded with
the Registry in Book 26844 Page 212.
     5. Federal Facility Agreement under CERCLA Section 120, along with
Modification No. 1 dated March 27, 1996.
     6. Administrative Consent Order and Covenant Not to Sue, dated May 20,
1996.
     7. General Public Way Declaration Plan recorded with the Registry in Plan
Book 822, Plan 22.
     8. Subdivision Regulations dated February 22, 1996 and recorded with the
Registry in Book 17968, Page 179.
     9. Landlord’s Reserved Rights. The Tenant acknowledges that the Landlord
and its successors will be developing the Devens Regional Enterprise Zone on an
ongoing basis and that such development may involve the relocation from time to
time of utility systems, roadways and other infrastructure (“Infrastructure”).
The Tenant accepts the Land under this Lease subject to the provision that if
any relocation or future development activities at Devens should require the
location of additional Infrastructure provided such placement does not
unreasonably interfere with the Tenant’s use of the Land.
     10. The provisions of the Barnum Road Master Plan dated October 25, 2001.
     11. Easement Agreement dated as of March 24, 2008 by and between the
Landlord and the Tenant, recorded with the Registry in Book 42679, Page 220.
The Easements more particularly described in the First Amendment to Ground Lease
between the
Landlord and the Tenant dated as of June 10, 2010.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FIRST AMENDED AND RESTATED MEMORANDUM OF LEASE
[see attached]

 



--------------------------------------------------------------------------------



 



AMENDED MEMORANDUM OF LEASE
This Amended Memorandum of Lease is entered into as of this 10th day of June,
2010, by and between MASSACHUSETTS DEVELOPMENT FINANCE AGENCY, a Massachusetts
body politic and corporate established under Chapter 23G of the Massachusetts
General Laws, successor-in-interest to the Government Land Bank under
Chapter 289 of the Acts of 1998, having an address at 160 Federal Street,
Boston, Massachusetts 02110 (hereinafter referred to as the “Landlord”), and
EVERGREEN SOLAR, INC., a Delaware corporation, having its principal office at
138 Bartlett Street, Marlborough, MA 01752 (hereinafter referred to as the
“Tenant”) in order to evidence and confirm a certain Ground Lease between the
Landlord and the Tenant dated November 20, 2007 (the “Lease”), the terms of
which include the following:
1. LAND. The Lease is of the land known as Lot 2, Barnum Road, Town of Harvard,
Worcester County, Massachusetts, containing approximately 23.11 acres, together
with all improvements thereon (the “Land”), which Land is more particularly
described in Exhibit A attached hereto and made a part hereof. The Land is
currently shown on a certain plan entitled “Level 1 Subdivision Lot 2 Barnum
Road” prepared for Massachusetts Development Finance Agency 160 Federal Street
Boston, Massachusetts 02110 dated 11/9/07 by Charles H. Sells, Inc. (the “Level
1 Plan”) recorded with the Worcester District Registry of Deeds in Plan Book
863, Plan 103.
2. TERM
     The initial term of the Lease is for thirty (30) years, which initial term
commenced on November 20, 2007.
3. OPTIONS TO EXTEND THE INITIAL TERM
     The Tenant has the option to extend the initial term of the Lease for two
(2) additional consecutive ten-year terms as more particularly set forth in the
Lease.
4. OPTION TO PURCHASE THE LAND
     The Tenant has an option to purchase the Land upon the terms as more
particularly set forth in the Lease.
5. OWNERSHIP OF IMPROVEMENTS
     Upon the expiration of the initial term (if no extension rights under the
Lease have been exercised) or any extension term (if no subsequent extension
term is available under the Lease) or earlier termination of the Lease, the
Landlord has the right to file a certificate with the Worcester County
(Worcester District) Registry of Deeds to the effect that the Lease has expired
or terminated in accordance with its terms and upon the filing of said
Certificate, all improvements then existing on the Land shall automatically,
without more, vest full title in the Landlord to all such improvements, subject
to and in accordance with the terms and conditions of the Lease.
6. DATE OF EXECUTION; EFFECTIVE DATE
     The Lease was executed by the parties thereto, and is effective, on
November 20, 2007. There is a First Amendment to Lease executed by the parties
dated as of June 10, 2010.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease as
of the day and year first above written.

                              LANDLORD:
 
                            MASSACHUSETTS DEVELOPMENT FINANCE AGENCY
 
               
Witness:
          By:    
 
               
 
              Robert L. Culver
 
              President and Chief Executive Officer
 
                            EVERGREEN SOLAR, INC.
 
               
Witness:
          By:    
 
               
 
              [Hereunto duly authorized]

APPROVED AS TO FORM:
MASSACHUSETTS DEVELOPMENT FINANCE AGENCY

         
By:
       
 
 
 
   

COMMONWEALTH OF MASSACHUSETTS
Suffolk, ss.                                          , 2010
     On this ___day of June, 2010, before me, the undersigned notary public,
personally appeared the above named Robert L. Culver, President and Chief
Executive Officer of Massachusetts Development Finance Agency, proved to me
through satisfactory evidence of identification, which was personal knowledge,
to be the person whose name is signed on the preceding document, and
acknowledged to me that (he) (she) signed it voluntarily for its stated purpose.

     
 
                                          
 
   
 
  My Commission Expires:                     

 



--------------------------------------------------------------------------------



 



COMMONWEALTH OF MASSACHUSETTS
                    , ss.
     On this ___day of June, 2010, before me, the undersigned notary public,
personally appeared the above named                                         , of
Evergreen Solar, Inc., proved to me through satisfactory evidence of
identification, which was                                         , to be the
person whose name is signed on the preceding document, and acknowledged to me
that (he) (she) signed it voluntarily for its stated purpose.

     
 
                                          
 
   
 
  My Commission Expires:                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND
     A certain parcel of land shown as Lot 2, containing approximately 23.11
acres of land, on a plan prepared by Chas. H. Sells, Inc. dated November 9,
2007, recorded with the Registry of Deeds herewith. The plan is entitled “Level
I Subdivision Lot 2 Barnum Road” (the “Level One Plan”).

 